Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000834
                                                       28-NOV-2012
                                                       09:08 AM



                         SCPW-12-0000834

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             ALAKU POINTE, LP, Petitioner/Defendant,

                                vs.

THE HONORABLE RHONDA I.L. LOO, Judge of the Circuit Court of the
       Second Circuit, State of Hawai#i, Respondent Judge,

                                and

       COUNTY OF MAUI, KE ALII VILLAS LLC, and KAK II LLC,
                     Respondents/Plaintiffs.


                       ORIGINAL PROCEEDING
                     (CIV. NO. 06-1-0302(1))

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Alaku Pointe, LP’s

October 2, 2012, petition for a writ of mandamus, the documents

submitted in support thereof, and the record, it appears that

petitioner is not entitled to mandamus relief inasmuch as

petitioner can seek appellate review, as appropriate, once an

appealable judgment is entered in the case.    See State ex rel.

Marsland v. Ames, 71 Haw. 304, 306, 788 P.2d 1281, 1283 (1990) (A

writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action.   Such writs,

however, are not intended to supersede the legal discretionary

authority of the trial courts, nor are they intended to serve as

legal remedies in lieu of normal appellate procedure.      Moreover,

where a trial judge has discretion to act, mandamus will not lie

to interfere with or control the exercise of that discretion,

even when the judge has acted erroneously, unless the judge has

exceeded his or her jurisdiction, has committed a flagrant and

manifest abuse of discretion, or has refused to act on a subject

properly before the court under circumstances in which he or she

has a legal duty to act).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, November 28, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack